DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.10 2016 109 999.6, filed on 05/31/2016
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 11/28/2018.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/10/2019 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massen (US Patent # 5,794,788). 
As to claim 1, Massen teaches a  method for analyzing the plastic proportion of inhomogeneous bulk cargo, which is compressed into bales, comprising: recording (column 3, lines 18-48)  at least one near infrared spectrum of at least one side of a bale, optionally recording an image (column 1, lines 25-51) of the at least one side of the bale by way of a visual system for detecting contaminants, optionally conveying (column 3, lines 18-20) the bale, analyzing the recorded near infrared spectrum/spectra and 
Massen is silent to “wherein a proportion of plastics   is determined.”
However, Massen teaches the imaging system 20 and the material recognition system 40, the sorting computer 70 can determine exactly when a specific item 14 can be found at the site of a specific sorting point and it can then trigger that sorting point 72 which is allocated to the sorting category, to which this item belongs, according to the colour and/or shape features supplied by the image computer 30, and in accordance with the material type data supplied by the material recognition computer 60 (column 6, lines 32-40).
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to sort  material 14 according to a type of materials in order determine a type of plastics from among other plastics.
As to claims 2, 3, Massen teaches all as applied to claim 1, and in addition teaches wherein a near infrared spectrum of 1, 2, 3, 4, 5, or 6 sides of the bale is recorded and analyzed (column 4, lines 28-32; note reflected light/spectrum by the surface/side of item 14 is detected by sensor 42 and characterized/analyzed by computer 60).
As to claim 4, Massen teaches all as applied to claim 1, and in addition teaches, wherein a mean value or a weighted mean value is calculated from the NIR spectra of various sides of the bale (column 1, lines 10-14).
As to claim 5, Massen teaches all as applied to claim 1, and in addition teaches the color camera (22, 26, Fig.1).
As to claim 6, Massen teaches all as applied to claim 1, and in addition teaches, wherein an image is recorded by the visual system of the at least one side of the bale of which an NIR spectrum is 
As to claim 10, Massen teaches all as applied to claim 1, and in addition teaches an apparatus comprising: at least one near infrared sensor (42, Fig.1) , optionally at least one visual system (22, 26, Fig.1) for recording an image, optionally a means for conveying a bale (12, Fig.1), an analysis apparatus (42, 60, Fig.1) for near infrared spectra, optionally an analysis apparatus 30, Fig.1) for images of a visual system, and a storage medium (30, Fig.1; note image computer digitizes and stores images). 
Massen is silent the sensor 42 being camera. However, Examiner takes Official Notice for the fact that use of NIR camera is well known in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use NIR camera in order to record/detect high resolution spectrum.
As to claim 11, Massen teaches all as applied to claim 10, and in addition teaches, wherein the apparatus comprises the visual (22, 26, Fig.1) system in addition to each NIR sensor (42, Fig.1).
Massen is silent the sensor 42 being camera. However, Examiner takes Official Notice for the fact that use of NIR camera is well known in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use NIR camera in order to record/detect high resolution spectrum.
As to claim 12, Massen teaches all as applied to claim 10, and in addition teaches, wherein the means for conveying the bale is embodied as a transportation belt (12, Fig.1).
As to claim 13, Massen teaches all as applied to claim 10, and in addition teaches, wherein the means for conveying the bale is embodied as a turntable (column 8, lines 30-35).
As to claim 14-15, Massen teaches all as applied to claim 10, except the apparatus being mobile/portable. However, the Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). It would have been obvious to a person of ordinary skill in the art at the time of the invention to visually and spectrally record sample data by mobile/portable apparatus in order to identify/characterize said sample at remote or desired location.
As to claims 16, 17, Massen teaches all as applied to claim 10, except for wherein the plastics comprise polyolefins; polyethylene or polypropylene. However, polyolefins; polyethylene or polypropylene are objects/sample of analysis in which the Massen apparatus is equally capable of analyzing. It would have been obvious to a person of ordinary skill in the art at the time of the invention to analyze/characterize plastics comprising polyolefins; polyethylene or polypropylene, by using Massen apparatus.
As to claim 18, Massen teaches all as applied to claim 2, and in addition teaches, wherein a mean value or a weighted mean value is calculated from the NIR spectra of various sides of the bale (column 1, lines 10-14).
As to claim 19, Massen teaches all as applied to claim 2, and in addition teaches the color camera (22, 26, Fig.1).
As to claim 20, Massen teaches all as applied to claim 2, and in addition teaches, wherein an image is recorded by the visual system of the at least one side of the bale of which an NIR spectrum is also detected (22, 26, Fig.1; note said camera records images of item 14 upper/lower surface in which NIR spectrum recorded by sensor/computer 42/60).
 Allowable Subject Matter
Claims 7-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886